UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 9, 2016 Rush Enterprises, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 0-20797 (Commission File Number) 74-1733016 (IRS Employer Identification No.) 555 IH-35 South, Suite 500 New Braunfels, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (830) 302-5200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Effective March 10, 2016, Martin A. Naegelin, Jr. has been reassigned to the position of Senior Vice President of Rush Enterprises, Inc. (the “Company”), where he will focus on overseeing real estate and information technology matters for the Company. Some of his previous duties will be reassigned to other executive officers of the Company. (e)On March 9, 2016, the Board of Directors of the Company, upon the recommendation of the Compensation Committee of the Company (the “Compensation Committee”), approved the following compensation payments to the below named executive officers (as defined in the Company’s Proxy Statement for the Annual Meeting of Stockholders held on May 19, 2015) of the Company: Cash Bonus Payments After a review of competitive market data and the Company’s operating results for the 2015 fiscal year, the Compensation Committee approved the following cash bonus payments: Name/Title Cash Bonus W. M. “Rusty” Rush Chairman, President, Chief Executive Officer and Director $ Michael J. McRoberts Senior Vice President – Dealer Operations $ Steven L. Keller Senior Vice President, Chief Financial Officer and Treasurer $ The cash bonuses will be paid on March 15, 2016. Stock Option Grants The Compensation Committee approved the following stock options exercisable for shares of the Company’s Class A common stock (the “Stock Options”): Name/Title Stock Options (#) W. M. “Rusty” Rush Chairman, President, Chief Executive Officer and Director Martin A. Naegelin, Jr.
